Exhibit 10.1








July 17, 2006






Mr. Paul E. Martin
1142 Greystone Manor Parkway
Chesterfield, Missouri 63005




Dear Paul,


We are very pleased that you are interested in joining the team at Perficient,
Inc. (the “Company”). It is an exciting time for the Company and we think you
will be an outstanding member of our leadership team.


This letter constitutes the Company’s offer of employment for the position of
Chief Financial Officer, reporting jointly to me (Jeff Davis) and Jack McDonald,
CEO and Chairman.


Your full-time base salary will be $215,000 per year, payable pursuant to the
Company’s normal payroll procedures in place from time to time. Your base salary
will be reviewed and subject to adjustment on an annual basis pursuant to the
Company’s compensation policies as in effect from time to time.


In addition to your base salary, you will be eligible to participate in the
Company’s annual incentive plan. Under this plan, your targeted cash bonus will
be 40 percent of your base salary assuming the Company meets its performance
goals. An additional bonus opportunity may exist if the Company exceeds it’s
goals. The actual earned annual cash incentive, if any, payable to you for any
performance period will depend upon the extent to which the applicable
performance goal(s) specified by the Company are achieved and will be decreased
or increased for under or over performance.


You will be eligible for severance compensation if you are terminated by the
Company without cause at any time after you have completed 270 days of service
with Perficient, Inc. The severance amount, following 270 days of service, will
be equal to six months of base salary. After 450 days of service with
Perficient, Inc., the severance amount will be equal to 12 months of base
salary. Severance will not be paid if you are terminated by the Company for
cause or you voluntarily terminate your services with the Company for any
reason. For purposes of this offer letter, “cause” shall have the same meaning
as defined in the CEO’s employment agreement, as amended from time to time. In
addition, you will be eligible for severance compensation if you are terminated
without cause up to one year following a change of control (as defined in the
1999 Perficient Stock Options/Stock Issuance Stock Plan). If the change of
control occurs within the first 270 days of service with Perficient Inc., the
severance amount will be equal to six months of base salary. After 270 days of
service with Perficient, Inc., the severance amount will be 12 months of base
salary.


 
 

--------------------------------------------------------------------------------

 
 
We are also pleased to offer you a Perficient, Inc. restricted stock grant of
50,000 shares of the Company’s common stock, subject to approval by the Board of
Directors of the Company or its Compensation Committee. The grant date will be
the date the Board/Compensation Committee approves the grant and the restricted
stock grant agreement related thereto (the “Restricted Stock Grant Agreement”).
The Restricted Stock Grant Agreement shall include a vesting schedule as follows
(all percentages are cumulative): 1st Anniversary of Service - 5% of grant will
be vested, 2nd Anniversary of Service - 15% of grant will be vested, 3rd
Anniversary of Service - 40% of grant will be vested. 4th Anniversary of Service
- 65% of grant will be vested, 5th Anniversary of Service - 100% of shares
granted will be vested. In addition, you will be eligible to participate in
periodic restricted stock grants approved by the Board/Compensation Committee.
Your level of participation will be primarily dependent on your level of
performance and contribution to the Company.


Like all Company employees, you will be required, as a condition to your
employment with the Company, to sign the Company’s standard Proprietary
Information and Inventions Assignment Agreement, a copy of which is attached
with this letter (the “PIIA Agreement”). As set forth in the PIIA Agreement,
your employment with the Company will be “at will,” meaning that either you or
the Company will be entitled to terminate your employment at any time and for
any reason, with or without cause. The “at will” nature of our employment may
only be changed in an express written agreement signed by you and either the
President or CEO of the Company. While you render services to the Company, you
will not engage in any other gainful employment, business or activity without
the written consent of the Company. While you render services to the Company,
you also will not assist any person or organization in competing with the
Company or in hiring any employees of the Company.


All forms of compensation referred to in this letter are subject to reduction to
reflect applicable withholding and payroll taxes.


This letter, together with the PIIA Agreement and the Restricted Stock Grant
Agreement, contain all of the terms of your employment with the Company and
supersede any prior understandings or agreements, whether oral or written,
between you and the Company. In the event of any conflict between this letter
and the PIIA Agreement or the Restricted Stock Grant Agreement, those agreements
shall control. This letter agreement may not be amended or modified except by an
express written agreement signed by you and either the President or CEO of the
Company. The terms of this letter agreement and the resolution of any disputes
will be governed by Texas law.
 
 
2

--------------------------------------------------------------------------------

 
 
We hope that you find the foregoing terms acceptable. If so, you may indicate
your agreement with these terms and accept this offer by signing and dating this
letter in the space provided below and the PIIA Agreement and returning both to
me. As required by law, your employment with the Company is also contingent upon
your providing legal proof of your identity and authorization to work in the
United States. This offer, if not accepted, will expire at the close of business
on July 21, 2006.


Paul, I look forward to working with you and, together, driving the growth and
success of the Company. If you have any questions regarding this employment
offer, please contact me at (314) 995-8811.



Sincerely,                /s/ Jeffrey Davis                Jeffrey Davis       
President and Chief Operating Officer        Perficient, Inc.                   
    AGREED TO AND ACCEPTED BY:                /s/ Paul E. Martin        Paul E.
Martin               
Dated: July 20, 2006 
     



 
3

--------------------------------------------------------------------------------

 
 